Citation Nr: 9914492	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-24 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


REMAND

The veteran had active duty from August 1966 to August 1969.

The veteran filed his original claim for service connection 
for PTSD in March 1994.  In a March 1995 rating action, the 
RO denied entitlement to service connection for PTSD.  The 
veteran filed a timely notice of disagreement (NOD) in March 
1995 and perfected his appeal in July 1995.  The veteran 
indicted on his substantive appeal that he desired a personal 
hearing at the RO.

In September 1995, his hearing was postponed until additional 
evidentiary development was completed.  In January 1996, the 
veteran's representative stated that the veteran reserved his 
right to request a personal hearing after completion of the 
evidentiary development and if the RO continued it's denial 
of entitlement to service connection for PTSD.

In October 1998, the veteran submitted an additional VA form 
9 wherein he indicated that he desired a hearing before a 
member of the Board at the RO.  The veteran was not afforded 
a hearing. 

Additionally, in May 1999, the Board received a statement 
from the veteran wherein he stated that he would like a 
formal hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should clarify with the veteran 
whether he desires a personal hearing 
before a traveling member of the Board or 
before a local hearing officer at the RO 
and then schedule a hearing accordingly.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









